Case 2:19-cv-00419-JES-MRM Document 34 Filed 12/04/20 Page 1 of 5 PageID 167



                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                          FORT MYERS DIVISION

EDWARD JOSE DIAZ,

            Petitioner,

v.                                     Case No: 2:19-cv-419-FtM-29MRM
                                         Case No. 2:05-CR-30-FTM-29MRM
UNITED STATES OF AMERICA,

            Respondent.



                            OPINION AND ORDER

      This matter comes before the Court on petitioner's Motion to

Vacate, Set Aside, or Correct Sentence (Cv. Doc. #1) filed on June

21, 2019.    The United States’ Response (Cv. Doc. #10) was filed

on August 26, 2019.     On October 7, 2019, petitioner filed a Motion

to Supplement § 2255 (Cv. Doc. #15), to which the United States

did not respond.

      In a prior Opinion and Order (Cv. Doc. #16) filed on March

30, 2020, the Court granted the request to supplement to the extent

that the issue was considered and denied on the merits, and denied

all substantive issues of ineffective assistance of counsel raised

in the original petition, except one.         On that issue, a claim of

ineffective assistance of counsel for failure to file a notice of

direct appeal, the Court found that an evidentiary hearing was

necessary.    The Court appointed counsel and an evidentiary hearing

was scheduled.     (Doc. #18.)     On December 3, 2020, after delays
Case 2:19-cv-00419-JES-MRM Document 34 Filed 12/04/20 Page 2 of 5 PageID 168



related to COVID-19, the Court conducted the evidentiary hearing.

(Doc. #33.)       At the conclusion of the testimony, petitioner’s

attorney informed the Court that petitioner wished to withdraw the

issue of ineffective assistance due to the failure to file a direct

appeal.     The Court conducted an inquiry of petitioner and counsel

on   the    record,   and    determined      that    petitioner     was   freely,

knowingly, understandingly, and voluntarily withdrawing the issue.

The Court accepted the withdrawal, advising petitioner that he was

forever waiving/forfeiting that issue.

      As to the other issues, petitioner filed a pro se Motion For

Reconsideration Pursuant to F.R.C.P. 59(e) (Doc. #22) on March 23,

2020.      The government did not file a response, but stated at the

evidentiary     hearing     that   it   opposed     the   motion.    Nothing   in

petitioner’s motion justifies the Court reconsidering its prior

Opinion and Order.        Petitioner’s position is no different than it

was in the original petition, and for the reasons set forth

earlier, the Court continues to find the grounds for relief to be

without merit.

      As discussed at the conclusion of the evidentiary hearing,

petitioner does not automatically have the right to appeal the

denial of his § 2255 motion.            Petitioner’s § 2255 proceeding is a

civil case, and in a civil case where the United States is a party,

petitioner must file a notice of appeal no later than 60 days after




                                        - 2 -
Case 2:19-cv-00419-JES-MRM Document 34 Filed 12/04/20 Page 3 of 5 PageID 169



the challenged order or judgment is entered on the docket. Fed. R.

App. P. 4(a)(1)(B)(i).

      Petitioner must obtain a certificate of appealability to

appeal the denial of the § 2255 motion.       28 U.S.C. § 2253(c)(1)(B).

If a district court denies a COA, a party may seek a COA in the

Eleventh Circuit. Fed. R. App. P. 22(b)(1); 11th Cir. R. 22-1(b)

(“If the district court denies a certificate of appealability, a

party may seek a certificate of appealability from the court of

appeals. In the event that a party does not file an application

for such a certificate, the court of appeals will construe a

party's filing of a timely notice of appeal as an application to

the court of appeals for a certificate of appealability.”). In the

absence of a separately filed COA application, the Eleventh Circuit

will construe a timely notice of appeal in a § 2255 proceeding as

an application for a COA.      Fed. R. App. P. 22(b)(2); 11th Cir. R.

22-1(b).

      Accordingly, it is hereby

      ORDERED:

      1. The Court adopts its prior Opinion and Order (Doc. #16).

      2. Petitioner's   Motion    to   Vacate,   Set   Aside,   or   Correct

         Sentence (Doc. #1) is DENIED as to the alleged ineffective

         assistance of counsel for failing to raise Fourth Amendment

         challenges.     The issue concerning the failure to consult




                                   - 3 -
Case 2:19-cv-00419-JES-MRM Document 34 Filed 12/04/20 Page 4 of 5 PageID 170



          or take a direct appeal after the final revocation is

          WITHDRAWN by petitioner.

      3. Petitioner’s Motion to Supplement (Cv. Doc. #15) is GRANTED

          to the extent that the Court considered the issue, and the

          issue is DENIED on the merits.

      4. Petitioner’s      Motion     for     Reconsideration      Pursuant    to

          F.R.C.P. 59(e) is DENIED.

          5. The Clerk shall enter judgment pursuant to the Opinion

          and Order (Doc. #16) regarding the alleged ineffective

          assistance of counsel for failing to raise Fourth Amendment

          challenges and the Motion to Supplement, and the portion

          previously taken under advisement for failure to consult

          or take a direct appeal from the final revocation is deemed

          withdrawn.    The Clerk shall close the civil file and place

          a copy of the civil Judgment in the criminal file.

      A CERTIFICATE OF APPEALABILITY (COA) AND LEAVE TO APPEAL IN

FORMA PAUPERIS ARE DENIED.

      “A [COA] may issue . . . only if the applicant has made a

substantial showing of the denial of a constitutional right.”                  28

U.S.C. § 2253(c)(2).          To make such a showing, Petitioner “must

demonstrate    that     reasonable    jurists     would    find    the   district

court’s    assessment    of   the    constitutional       claims   debatable   or

wrong,”    Tennard v. Dretke, 542 U.S. 274, 282 (2004), or that “the

issues presented were adequate to deserve encouragement to proceed



                                      - 4 -
Case 2:19-cv-00419-JES-MRM Document 34 Filed 12/04/20 Page 5 of 5 PageID 171



further,”    Miller-El   v.    Cockrell,   537    U.S.   322,    336    (2003)

(citations   omitted).        Petitioner   has   not   made   the     requisite

showing in these circumstances.         Finally, because Petitioner is

not entitled to a certificate of appealability, he is not entitled

to appeal in forma pauperis.

      DONE and ORDERED at Fort Myers, Florida, this             4th     day of

December, 2020.




Copies:
Petitioner
Counsel of Record




                                   - 5 -
